SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2007 FUNDTECH LTD. (Translation of Registrant’s Name Into English) 12 HA’HILAZON STREET, 5TH FLOOR, RAMAT-GAN 52522, ISRAEL (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) YesNo X (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.) Registrant’s telephone number, including area code: -2750 EXPLANATORY NOTE Attached are the following exhibits: 99.1Notice to Shareholders and Proxy Statement, which were sent by Fundtech Ltd. to its shareholders on or about November 14, 2007 in connection with the Annual Meeting of Shareholders to be held on December 20, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FUNDTECH LTD. Date:November 14, 2007By:/s/ Joesph J. Aulenti Joesph J. Aulenti Executive Vice President & General Counsel
